Case:19-10496-SDB Doc#:6 Filed:O4/18/19 Entered:O4/18/19 11:03:53 Page:l of 7
IN THE UNITED STA'I`ES BANKRUPTCY COURT
FOR THE SOUTHERN DIS'I`RICT OF GEORGIA

[~`i|l in this in|bl'mation lo identify _\ our caso:
Debtor l Zachary Randeil |vey
First Narne Midéle Namc

Debtor 2 g Checi< if this is an amended plan.

 

(Spouse, if filing) First Name saddle Name

Case number 19-‘{ 0496
(Iflcnown}

 

 

 

Chapter 13 Plan and Motion

{Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Otticial Forrn 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This l;fl contains nonstandard provisions See paragraph 15 below.
planf l:J does not contain nonstandard provisions

(b} This § values the claim(s) that secures collateral. See paragraph 4(@ below.
platt I:i does not value claim(s) that secures coliateral.

(e) This § seeks to avoid a lien or security interest See paragraph 8 below.
pl&rli ij does not seek to avoid a lien or security interest

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter i3 Trustee (the “Trustee”} the sum of $575.00 for the applicable commitment period of:

I:I 60 months: or
[Q] aminimum of 36 months See ll U.S.C~ § l325(b)(4).
monthly on

.)

 

(If applicable include the following: These plan payments will change to $
(b) The payments under paragraph Z(a) shall be paid:

l;{[ Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor's(s') employer{s) as soon as practicable after the filing of this plan Such Notice(s) shall direct the Debtor's(s‘)
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the
monthly pian payment

lift Debzort 100 % ij Debrorz %

 

i:! Direct 10 the Trustee for the following reason(s):
[:] The Debtor(s) receive(s) income solely from self-employment Social Security, government assistance, or
retirement
l_:i The Debtor(s) assert(s) that Wagc withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $Q_ (estirnated amount) will be made on , (anticipated date) from (source, including income tax
refunds).
3. Long-Term Debt Paym ents.

(a) Maintenance of Current Instaliment Payrnents. The Debtor{s) will make monthly payments in the manner specified as follows on the
following long~term debts pursuant to ll U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the 'i`rustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable Conduit payments that are to be made by the Trustee which

GASB - Form 113 December l, 2017
Software Copyrigin (c} 1996-20i9 Best Ca.se, L§.C - www.hestca_se.oom Best Case Banl-Cr`uptcy

 

Case:19-10496-SDB Doc#:6 Filed:O4/18/19 Entered:O4/18/1911:03:53 Page:Z 0i7
Debtor Zachary Rande|l lvey Case number 1 9-1 0496

become due after the filing ofthe petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.

PAYMENTS TO

MADE BY INITLAL
PRINCIPAL (TRUSTEE OR MONTH or FIRsr POSTPETIHGN MONTHLY

cREoIToR COLLATERAL REsIDENCE(Y/N) DEBTOR(S)) PAMNT ro cREDITOR PAYMENT

232 Cor|ey
Circ|e
Grovetown, GA
30813
E"nbl’ace Coiumbia
Home County Yes Debtor May 2019 $1,408.00
2005 Nissan

Pathfinder
Titfe Bucks 344000 mi;es No Debtor May 2019 $300.00

 

(b) Cure ofArrearage on Long-Term Debt. Pursuant to ll U.S.C. § 1322(13)(5), prepetition arrearage claims Will be paid in full through
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim.

 

 

 

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTJMATED AMOUNT ARREARAGE (if
CREDITOR COLLATERAL (Y/N) OF ARREAR.AGE applicable)
Embrace Home 232 Coriey Cirele Yes 9,000.00 0.00%
Grovetown, GA 30313
Co|urnbia County
4. Treatment of Claims. Frorn the payments received, the Trustee shall make disbursements as follows unless designated otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the Unitcd States Trustee.

(b) Attorney’s Fees. Attorney’s fees aliowed pursuant to ll U.S.C. § 507(a)(2) of $4 500.00.

(c) Priority Claims. Other ll U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the

plan as funds become available in the order specified by law.

(d) Fuliy Secured Al}owed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

DESCRIPTION OF
CREDITOR COLLATER_AL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-

(e) Secnred Claims Excluded from ll U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(3}).
The claims listed below were either: (l) incurred within 910 days before the petition date and secured by a purchase money
Security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within l year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:

DESCRIPTION OF
CREDITOR COLLATERAL ESTlMATED CLAIM INTEREST R_ATE MONTHILY PAYMENT
-NONE-

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. Thc Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to ll U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. Tlle
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Banlcr. P_ 3012(b), and the Debtor(s) shall attach a certificate of
service

DESCRIPTION OF VALUATION OF
CREDITOR COLLATERAL SECURED CLA_{M INTEREST R_ATE MONTHI.Y PAYMENT
Progressive Leasing Al| Collateral 500.00 4.00% 10.00
Progressive Leasing A|| CoE|ateral 400.00 4.00% 10.00

GASB - Fonn 113 December l, 2017
Softwal'e Copyrlght (c] 1996-2019 Best Case, LLC - Www.bestcase.corn Best Case Banlu'uptcy

 

Case:19-10496-SDB Doc#:6 Filed:O4/18/19 Entered:O4/18/19 11:03:53 Page:S of 7
Dehtor Zachary Randell lvey Case number 19-10496
(g) Special Treatinent of Unsecu red Claims. The foilowiiig unsecured allowed claims are classified to be paid at 100%

ij with interest at % per annum; orl:l Without interest:

 

None

(h)` General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for iii paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $0.00, whichever
is greater.

 

5. Executory Contracts.
(a) Maintenance of Current lnstallm ent Payments or Rejectioo of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF

PROPERTY/SERVICES DISBURSED BY
CREDITOR AND CONTRAC'}“ ASSUMED/R_EJECTED MONTHLY PAYl\/[ENT TRUSTEE OR DEBTORS

-NONE-

 

(b) Treatm ent of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTil\/lATED A_RREARAGE
-NONE-

6. Adeq uate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to ll U. S. C.
§ l326(a)(l) on allowed claims of the following creditors: § Direct to the Creditor; or@ TO the Tt‘ustee

CREDi'I`OR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
~NO N E-

7. Domestic Support Obligations, The Debtor(s) will pay ali postpetition domestic support obligations direct to the holder of such claim
identified here. See ll U.S.C. § lol(lztA). The Trustee will provide the statutory notice of il U.S.C. § 1302(d) to the following
claimant(s):

CI_.AlM.ANT ADDRESS
-NONE-

8. Lien Avoidance. Puisuant to ll U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) ofthe following
creditor(s), upon confirmation but subject to ll U.S.C. § 349, with respect to the property described below. The plan shall lie served on all
affected creditor(s) in compliance with Fed. R, Banf<r. P. 4003(d), and the Debtor(s) sliall attach a certificate of service

 

CR_EDITOR LlEN lDENTIFICATION {iflcnowii) PROPERTY

Service Loan Company A|| Collateral

Spotloan A|| Collateral

Sunset Finance Co. 0 A|| Col|ateral

9. Surrerider of Collateral. 'l`he foilowing collateral is surrendered to the creditor to satisfy the secured claim tc the extent Shown below

upon confirmation of the plan. The Debtor(s) request(s) that upon continuation of this plan the stay under ll U.S.C. § 362(a) be terminated
as to the coliatera.l only and that the stay under ll U.S.C. § 1301 be terminated in all respects Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(1'1) oftl’iis plan if the creditor amends its
previously-filed timely claim within l80 days from entry ofthe order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that lSO~day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF Cl_,Al`M SATISFIED
-NONE-

 

10. Reteiition of Liens. Holdei‘s of allowed Secured claims shall retain the liens securing said claims to the full extent provided byll U.S.C §
1325(21)(5).

11. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An aliowed proof of claim will supersede those estimated claims. in accordance with the
Banlcruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation

12. Payment In creases. The Debtor(s) will increase payments in the amount necessmy to fund allowed claims as this plan proposes,aner
notice from the Trustee and a hearing if necessary, unless a plan modification is approved

GASB - Forin 113 December l, 2017
Softwa!‘e Copyrigl‘.\t (c) 199€>2019 B%t Case, LLC - www.bestcase.com Bcst Case Bankrupte'y

 

Case:19-10496-SDB Doc#:6 Filed:O4/18/19 Entered:O4/18/1911:03:53 Page:4 0f7

Debtor Zachary Raridell ivey Case number 19-10496

 

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Bankr. P. 3002.1(0) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges

14. Service of Plan. Puisuant to Fed. R. Banlcr. P. 3015(d) and Generai Order 2017-3, the Debtor(s) Shall serve the Chapter 13 pian on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly If the Debtor(s) seek(s) to limit
the amount cfa secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
8 above), or seel<(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Banl<r. P.
7004. See Fed. R. Bankr. P. 3012(!:)), 4003(d). and 9014.

15. Nonstandard Provisions. Urider Fed. R. Bankr. P, 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

' The Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part, of hislher student loan
obligations

- The Debtor shall be allowed to seek enrollment in any applicable income-driven repayment (“lDR”) plan with the U. S.
Departrnent of Education andlor other student loan servicers, guarantors etc. (Colfectively referred to hereafter as “Ed”),
without disqualification due to hislher bankruptcy.

- Ed shall not be required to allow enrollment in any lDR unless the Debtor otherwise qualifies for such plan.

~ The Debtor may, if necessary and desired, seek a consolidation of hislher student loans by separate motion and subject to
subsequent court order.

- Upon determination by Ed of hislher qualification for enrollment in an lDR and calculation of any payment required under
such by the Debtor, the Debtor sha||, within 30 days, notify the Chapter 13 `l'rustee of the amount of such payment At such
time, the Trustee or the Debtor may, if necessary, file a Nlotion to Modify the Chapter 13 Plan to allow such direct payment of
the student |oan(s) and adjust the payment to other general unsecured claims as necessary to avoid any unfair
discrimination

- The Debtor shall re-enroll in the applicable lDR annually or as otherwise required and shall, within 30 days following a
determination of his/her updated payment, notify the Chapter 13 Trustee of such payment At such time, the Trustee or the
Debtor may, if necessary, file a Nlotion to Modify the Chapter 13 plan to allow such direct payment of the student loan(s) and
adjust the payment to other general unsecured claims as necessary to avoid any unfair discrimination

~ During the pendency of any application by the Debtor to consolidate hislher student |oans, to enroll in an |DR, direct
payment of her student loans under an lDR, or during the pendency of any default in payments of the student loans under an
|DR, lt shall not be a violation of the stay or other State or Federal Laws for Ed to send the Debtor normal monthly
statements regarding payments due and any other communications including, without |imitation, notices of late payments or
delinquency These communications may expressly include telephone calls and e-mai|s.

- |n the event of any direct payments that are more than 30 days delinquent the Dehtor shall notify hislher attorney, who will
in turn notify the Chapter 13 `t'rustee, and such parties will take appropriate action to rectify the delinquency

' The Dehtor’s attorney may seek additional compensation by separate applications and court order for services provided in
connection with the enrollment and performance under an |DR,

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: April 5, 2019 lsi Zachary Randet| |vey
Zachary Rande|| |vey
Debtor l

 

Debtor' 2

lsl D. C|ay Warci
D. Ciay Ward 736770
Attorneyfor the Debtor(s)

GASB - Foim ll3 December l, 2017

Software Copyright (c) 1996-20l9 Bect Case, LLC - www.bestcase.com Best Ca.se Bankruptcy

 

Case:19-10496-SDB Doc#:6 Filed:O4/18/19 Entered:O4/18/1911:03:53 Page:B oi7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: ]
Zachary Randell lvey, ] CASE NO.: 19-10496
Debtor. ]

CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN
l hereby certify that l have this day served upon the following parties a copy of the
foregoing Chapter 13 plan by First Class Mail placing the same in United States Mail
with proper postage affixed thereon to the following addresses:
See matrix attached as Exhibit 1.
I hereby certify that I have this day served a copy of the foregoing Chapter 13 plan
upon the following corporations addressed to an Agent or O_fficer by First Class Mail
placing the same in United States Mail With proper postage affixed thereon:

VIA CERTiI-`IED MAIL VIA CER'I`II-`IED MAIL

Embrace Home Title Bucks

c/ 0 Officer or Agent for Service c/o Oflicer or Agent for Service
425 Phillips Bv 3018 Peach Orchard Road
Trenton, N] 08618-1430 Augusta, GA 30906-3 506

I hereby certify that l have this day served a copy of the foregoing Chapter 13 plan
upon the following creditors in the manner proscribed by Rule 7004, as the Chapter
13 plan proposes to modify/ alter/ avoid their secured status pursuant to paragraph
4[f] or paragraph 8 of the plan: ‘

VIA CERTIFIED MAIL VIA CERTIFIED MAIL

Prog Leasing LLC Spotloan c/o BlueChip Financial
c/o Oflicer or Agent for Service c/o Officer or Agent for Service
256 West Data Drive PO Box 927

Draper, U'I` 94020~2315 Palatine, IL 60078~0927

VIA CERTIFIED MAIL VIA CERTIFIED MAIL

Service Loan Company Sunset Finance Co. 0

c / o Off`lcer or Agent for Service c / o Officer or Agent for Service
PO Box 2935 510 Mountain View Drive
Gainesville, GA 30503-2935 Seneca, SC 2967 2-2133

l hereby certify that l have this day electronically served the following parties and
counsel via CM/ECF:
N/A

This 18th day of Apra, 2019.

/s/ D. Clav Ward

D. Clay Ward

Ward and Spires, LLC
445 Walker Street
Augusta, GA 30901
706~724~2640

 

CaS€ZlQ-lO496-SDB

Label Matrix for local noticing
113J-l

Case 19-10496

Scuthera District of Georgia
Augusta

Thu Apr 18 10:45:47 EDT 2019

Cba Tifton
321 Main St
Tifton GA 31794-489?

FedLoan Servicing

Attn: Bankruptcy

Po Box 69184

Harrisburg PA 17106-9134

Foremcst Insuranca Group
PO ch 371329
Pittshurgh PA 15250w7329

I C System Inc

Attn: Bankruptcy

Po Box 64379

St Paul MN 55164-0378

(p}JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

 
 
  

(p)PRoc L site LLC
255 we mm orlsz
man cr sloan-2315

Security Credit Services
Attn: Bankruptcy

Po Box 1155

Oxford MS 33655-1156

 

Ward & S res
P 0 Bo 1493
Augu a, GA 30903-1493

California Franchise Tax Bcard
PO Box 942967
Sacramento CA 94267-0011

   

huge a, GA 30903-1493

Fingerhut

Attn: Bankruptcy

Po Box 1250

Saint Cloud MN 56395'1250

Gainsco Insurance
PG Box 199023
Dallas TX 75219~9023

Internal Revenue Service
PO on 7345
Philadelphia PA 19101-7346

Jeffersen Capital Systems, LLC
Po Box 1999
Saint Cloud MN 56302

Receivahle Recovery Service Llc
Rrs » Attn: Bankruptcy

110 Veterans Memorial Blvd Ste 445
Metairie LA 70005-4931

 
  
 

Service Lo Conpany

Gaines lle GA 30503~2935

 
 

Sunset F`nance Co. 0
510 Mo bain View Dr
Senec SC 29672-2133

gate l

 

Doc#:6 Filed:O4/18/19 Entered:O4/18/1911:03:53 Page:€ oi7

Capital Gne

Attn: Bankruptcy

Po Box 30285

Salt Lake City UT 84130-0285

 

Tr ton NJ 08618~1430

Fi:st Citizens
PO Box 29
Columbia SC 29202-0029

lp}GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1900 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

Zaehary Rand l Ivey
232 Corley ircle
Grovetov , GA 30813-5902

 

Office of the U. S. Trustea
dohnscn Square Business Center
2 East Bryan Streetf Ste 725
Savannah, GA 31401-2638

Recivable Manageuent Services. LLC
Attn: Bankruptcy

240 Emery Street

Bethlehem PA 18015-1980

{p)SOURCE RECEIVABLES MANAGEMENT
FO BOX 4068
GREENSBORO NC 27404~4058

    

Title Bu s

Case:19-10496-SDB Doc#:6 Filed:O4/18/19 Entered:O4/18/1911:03:53 Page:? 0f7

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to ll U.S.C. 342(£) and Fed.R.Bank.P. 2002 {g)(4).

 
 
 

Georgia Depar ent of Revenue

Source Rece'vables Management
4615 Dun s Drive

Ste.
Gr nsboro NC 2140?

 

  
 

Progressive easing

10619 So Jordan Gateway
Suite 0
So Jordan UT 94095

  

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

 
 
 
 

(d)Zach y Randell Ivey

Gr etown GA 30813-5902

 

gillen 1

 

